Bliss, J.
(dissenting). I concur for reversal of this award but dissent as to the remittal and vote to dismiss the claim.
This claimant was the general employee of Hampden Sales Co. and at the time of her injury the special employee of F. W. *648Woolworth. While thus employed she was injured. She elected to file a claim against the Woolworth Company in New Jersey where she had an award, which was paid to her and she accepted. Thus she made her election. This award has the force and effect of a judgment of a court of competent jurisdiction of a sister State and it should be given the same force and effect in New York. Having selected her forum and the employer against which to make her claim, she is now barred from the prosecution of a new claim in this State and her claim here should be dismissed.
Hill, P. J., Crapser, Heffernan and Schenck, JJ., concur in Per Curiam opinion; Bliss, J., dissents, in a memorandum.
Award reversed and matter remitted to the State Industrial Board to make an award in favor of claimant for the amount of money to which she is entitled, less the moneys already paid to her by Travelers Insurance Company as a New Jersey employee. The award should be made against the Hampden Sales Association, Inc., and the Maryland Casualty Company, insurance carrier.